Citation Nr: 1232170	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  06-17 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from January 1962 to May 1966.

This appeal to the Board of Veterans' Appeals  (Board) arose from a November 2004 rating decision in which the RO determined that new and material evidence has not been presented to reopen a claim for service connection for "PTSD, anxiety disorder, dysthymia, personality disorder (claimed as mental health conditions)."  In January 2005, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in April 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2006. 

In a July 2008 decision, the Board determined that appeal should be more appropriately characterized as encompassing separates requests to reopen claims for service connection for an acquired psychiatric disorder (other than PTSD), and for PTSD.  At that time, the Board reopened both claims, and remanded the claims for service connection, on the merits, for further development.

In a September 2009 decision, the Board denied service connection for PTSD and for service connection for an acquired psychiatric disorder (other than PTSD).  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2010 Order, the Court granted a Joint Motion (filed by representatives of both parties) to vacate and remand that portion of the Board's September 2009 decision in which it denied service connection for PTSD.  The Board's decision on the matter of service connection for an acquired psychiatric disorder (other than PTSD) was affirmed by the Court.  

In January 2011, the Board remanded the claim for service connection for PTSD to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing the requested development, the RO continued to deny the claim (as reflected in a February 2012 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  During the hearing, the Veteran submitted additional evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim remaining on appeal have been accomplished. 

2.  While the Veteran has been diagnosed with PTSD, he did not engage in combat with the enemy, there are no service records or other credible evidence that corroborates the occurrence of any alleged in-service stressor(s), and the record presents no basis for VA to make any further attempt to corroborate the occurrence of any such stressor(s). 


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R..
§ 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in a June 2004 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).   

Post-rating, a March 2006 letter provided general information pertaining to VA's assignment of disability ratings and effective dates-in the event service connection is granted-as  well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  However, the timing of this notice does not prejudice the Veteran.  Because the Board herein denies the claim for service connection, no disability rating or effective date is being, or is to be, assigned. Accordingly, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman. 
  
The Board also points out that, in the Joint Motion, the parties found that the June 2004 VCAA notice letter to the Veteran did not inform him that he could submit lay evidence in support of his claimed stressors for his PTSD claim, including statements of other Veterans who could possibly corroborate his claimed stressor.  The Board remanded the claim in January 2011 so that the Veteran could be provided with this specific notice pertinent to his claim for service connection for PTSD.  Accordingly, in a January 2011 letter, the Veteran was informed that he could provide evidence in support of his claimed stressors event(s) other than through service treatment records and service personnel records, to include statements from individuals having knowledge of the claimed traumatic stressful event.  The February 2012 supplemental SOC (SSOC) reflects readjudication of the claim after issuance of the January 2011 letter.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, service personnel records, VA and private treatment records and a June 2009 VA examination report.  Also of record and considered in connection with the appeal is the transcript of the Veteran's June 2012 Board hearing, along with various written statements provided by the Veteran and his attorney, on his behalf.  The Board finds that no further RO action to develop this matter, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield,  20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f). 

The first requirement for service connection for PTSD is a medical diagnosis of the condition.  Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV). 

The Veteran has been diagnosed with PTSD, as reflected in a June 2009 VA psychiatric examination report.  This diagnosis notwithstanding, the Board finds that this claim must nonetheless fail because another essential criterion for establishing service connection for PTSD-credible evidence that any claimed in-service stressor(s) actually occurred-has not been met. 

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Under the legal authority in effect at the time the Veteran filed his claim, if the alleged stressor was not combat related, then a veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289-290 (1994). 

The Board notes, however, that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims such as the Veteran's, which were appealed before July 13, 2010, but not yet decided by the Board. 

In this case, the amended regulatory provisions are inapplicable.  As explained in more detail below, the Veteran's current claim is based solely on allegations that he was involved in plane crash recovery missions, to include an August 1963 airplane crash in Alabama.  Moreover, as the Veteran has not alleged, and the evidence does not suggest, that he engaged in combat with the enemy, or that his alleged stressor was combat-related or involved fear of hostile enemy activity, he cannot, in conjunction with this claim, establish the occurrence of a stressor on the basis of his assertions, alone; rather, credible evidence corroborating the occurrence of his claimed in-service stressor is required. 

In a statement received in April 2004, the Veteran asserted that between 1962 and 1964 he was a plane captain during his time at Whiting Field and that in that capacity he was responsible for maintenance of his airplane.  He stated that one of his principal functions was to train pilots and that during this time several students crashed and that their remains were often not fully cleaned out of the wrecked planes.  He stated that he would occasionally have to serve on a crash crew during his tenure at Whiting and that he would go into the field for crash recoveries and to search for bodies.  On some of these missions he would find bodies or body parts.  He indicated that he had been sent to see the base psychiatrist/psychologist at Point Magu on one occasion, apparently in 1964.

The Veteran's DD Form 214 indicates that he served in the Navy, and that his military occupation specialty was "PH/8100," with a related civilian occupation of "photographer helper."

The Veteran's service personnel file indicates that he served at NAAS Whiting Field between November 1962 and November 1964.  His rate during this time was AA (airman apprentice) and AN (airman).  The service records do not note duty as a pilot, trainer/instructor of pilots, or participation in any crash recovery duties.  A January 1964 entry notes completion of 7.6 hours of training/operational flights in 1963 while at Whiting Field.

The Veteran's service treatment records show that on separation examination dated in May 1966, his psychiatric condition was clinically evaluated as normal.  In a 1966 accompanying "report of medical history," he indicated that he had a history of "depression or excessive worry," and he denied having had "nervous trouble of any sort."

In a statement received in November 2008, the Veteran reported that between July and August 1963, an incident occurred in which a T-28 aircraft had crashed into a cornfield in southern Alabama.  He stated that his crew was chosen to retrieve the wreckage and assess the situation.  He noted that in retrieving in the wreckage, he picked up a helmet with a head in it and gloves with hands in them.  He reported that the wrecked plane had been put behind the central hanger where his line shack was located and he could smell the blood and flesh of the deceased pilot.  He stated that the wreckage was eventually taken to Pensacola for further inspection.  

A statement from the U.S. Armed Services Center for Unit Records Research (CURR) (now the U.S. Army & Joint Services Records Research Center), dated in June 2009, notes, in relevant part, the following:  on August 2, 1963, a T-28C Trojan aircraft assigned to the training squadron at the Naval Air Station in Whiting Field, Florida, crashed in Alabama; no report is on file; no information is on file as to whether anyone was killed or injured; the exact location in Alabama could not be determined; the Veteran's participation in any recovery operation would not be of historical significance and retained by the Navy.

As noted above, in the Joint Motion, the parties found that the Veteran was not informed that he could submit lay evidence in support of his claimed stressors for his PTSD claim, including statements of other Veterans who could possibly corroborate his claimed stressor.  The Board remanded the claim in January 2011 so that the Veteran could be provided with this specific notice pertinent to his claim for service connection for PTSD.  The Veteran was provided with this information in a January 2011 letter and afforded the opportunity to submit any additional corroborating evidence.  

During the June 2012 Board hearing, the Veteran basically reiterated his service duties and stressor statements noted above.  The Veteran emphasized that while he was a plane captain, he did not fly airplanes but he checked aircraft to make sure it was ready for flight.  He affirmed that he went on airplane crash recovery missions and that he was involved in an August 1963 plane crash recovery mission in Alabama.  On the date of the hearing, the Veteran submitted to the Board a handwritten map of Whiting Field, pictures of aircraft and an internet article referencing the job duties of plane captains.  

In sum, there is no evidence corroborating the Veteran's account of being involved in plane crash recovery missions, to include an August 1963 airplane crash in Alabama.  The Board acknowledges that corroboration of a stressor does not require that there be corroboration of every detail of the claimed stressor.  See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  However, in this case, the occurrence of none of the alleged details of the Veteran's claimed involvement in plane crash recovery missions has been corroborated.  While the Veteran indicated receiving treatment by a psychiatrist/psychologist on one occasion during service, the service treatment records do not show any treatment for psychiatric symptoms or a diagnosis of a psychiatric disorder.  Also, the June 2009 CURR statement merely shows that a plane based out of Whiting Airfield crashed in August 1963.  There is no objective indication that the Veteran, or any members of his unit, was involved in crash recovery duties at that time.  In addition, there is no objective evidence to show that a crewmember was injured or killed in the August 1963 crash, as alleged.
Furthermore, the Board finds that the record presents no reason for VA to undertake any further action to attempt to verify the Veteran's involvement in the August 1963 plane crash or any other stressor.  As noted, the RO has already undertaken development of the August 1963 plane crash with CURR.  While CURR verified that a plane based out of Whiting Airfield crashed in August 1963, no further information could be provided.  Moreover, in the January 2011 Board remand and January 2012 RO letter, the Veteran was informed that he could submit lay evidence in support of his claimed stressors for his PTSD claim, including statements of other veterans who could possibly corroborate his claimed stressors but he has not provided such information.  

As there is no credible supporting evidence that any claimed in-service stressor(s) occurred-an essential criterion for establishing service connection for PTSD-the Veteran cannot meet the requirements of 38 C.F.R. § 3.304(f).  Hence, discussion of the remaining criteria for service connection for PTSD set forth in the governing regulation is unnecessary. 

Accordingly, the claim for service connection for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for PTSD is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


